Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 1 of 17 PageID 1659



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 SKYPOINT ADVISORS, LLC.,

            Plaintiff/Counter
            Defendant,

 v.                                 Case No:    2:18-cv-356-FtM-29MRM

 3 AMIGOS PRODUCTIONS LLC.,
 BLACKBURNSTEELE LLC., ISSA
 ZAROUI, and MARK C CRAWFORD,

            Defendants/
            Counterclaimants.


 3 AMIGOS PRODUCTIONS LLC.,
 BLACKBURNSTEELE LLC., ISSA
 ZAROUI, and MARK C CRAWFORD,

             Third-Party
             Plaintiffs,

 v.

 DENIS DRENI,

            Third-Party
            Defendant.


                             ORDER AND OPINION

       This matter comes before the Court on third-party defendant

 Denis    Dreni’s    Dispositive     Joinder    of   Motion    to   Dismiss

 Counterclaims and Motion to Dismiss Third Party Complaint (Doc.

 #168) filed on March 13, 2020.        The third-party plaintiffs filed

 an Opposition (Doc. #169) on March 19, 2020.              At the Court’s

 direction, Dreni filed a Reply (Doc. #172) on April 16, 2020, and
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 2 of 17 PageID 1660



 an Amended Reply (Doc. #173) on April 17, 2020. 1                     For the reasons

 set forth below, the motion is denied.

                                               I.

        Skypoint Advisors, LLC is a Florida limited liability company

 whose members include third-party defendant Denis Dreni.                            (Doc.

 #93, p. 1.)        Skypoint’s Third Amended Complaint (Doc. #93) against

 third-party plaintiffs 3 Amigos Productions, LLC, BlackburnSteele,

 LLC,       Issa   Zaroui,      and    Mark   Crawford       alleges   the   third-party

 plaintiffs made misrepresentations to induce Skypoint to invest in

 a film project.          (Id. pp. 2, 4-26.)           The Third Amended Complaint

 asserts six claims, including a claim that the defendants violated

 Section 10(b) of the Securities Exchange Act.                      (Id. pp. 32-47.)

        In     August    2019,        the   third-party      plaintiffs      filed   their

 Counterclaims          (Doc.    #122)      against    Skypoint     and   Dreni.      The

 Counterclaims asserted claims of (1) defamation, (2) violation of

 the Stored Communications Act (“SCA”), 18 U.S.C. § 2707, and (3)

 tortious interference with a contract.                       (Id. pp. 26-29.)        Each

 claim was alleged on behalf of all four third-party plaintiffs,

 and asserted against Skypoint and Dreni, jointly and severally.

 (Id.)

        In October 2019, Skypoint filed a motion seeking to dismiss

 the three counterclaims for failure to state a claim and/or lack


        1
        Dreni’s Reply was amended                     only    to   include    an   omitted
 exhibit. (Doc. #173, p. 1.)



                                              - 2 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 3 of 17 PageID 1661



 of subject matter jurisdiction.                (Doc. #136.)          The motion was

 granted in part, with the SCA claim dismissed without prejudice as

 to 3 Amigos, Crawford, and BlackburnSteele, and the tortious

 interference      claim    dismissed       without    prejudice      as    to   Zaroui,

 Crawford, and BlackburnSteele.             (Doc. #151.)

       On January 21, 2020, the third-party plaintiffs filed their

 First Amended Answer, Affirmative Defenses and Counterclaim (Doc.

 #152), asserting the same three counterclaims: (1) defamation, (2)

 violation    of    the    SCA,    and    (3)   tortious      interference       with   a

 contract.    (Id. pp. 32-35.)            All three claims were again alleged

 against    Skypoint       and    Dreni,     jointly    and    severally.         (Id.)

 However, while the defamation claim was again asserted on behalf

 of all the third-party plaintiffs, the SCA claim was asserted only

 on behalf of Zaroui and 3 Amigos, and the tortious interference

 claim was asserted only on behalf of 3 Amigos.                     (Id.)

       On March 13, 2020, Dreni filed the motion currently before

 the Court, arguing all three counterclaims should be dismissed for

 failure     to    state    a     claim     and/or     lack    of    subject     matter

 jurisdiction.      (Doc. #168, p. 3.)             On March 19, 2020, the third-

 party plaintiffs filed an Opposition, noting that the motion’s

 arguments were identical to those raised by Skypoint in its prior

 motion to dismiss and ruled upon by the Court.                 (Doc. #169, p. 1.)

 The third-party plaintiffs suggested the current motion merely

 “cut and paste” the arguments from Skypoint’s previous motion,



                                           - 3 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 4 of 17 PageID 1662



 characterizing the current motion as “frivolous and vexatious.”

 (Id.)

       The Court ordered Dreni to file a reply addressing the third-

 party plaintiffs’ allegations, as well as addressing why sanctions

 should not be imposed if the Court ultimately agreed the current

 motion was frivolous.        (Doc. #171, p. 2.)       On April 17, 2020,

 Dreni filed his Amended Reply, arguing the “frivolous and vexatious

 accusations      are     simply     empty,     baseless      and,     [sic]

 unsubstantiated.”      (Doc. #173, p. 3.)       Dreni acknowledged that

 some of the arguments in the current motion “may be identical” to

 those raised in Skypoint’s prior motion, but argued his intent in

 re-raising those arguments was to preserve the issues for himself

 on appeal, if necessary.       (Id.)    He also noted that the current

 motion raises arguments not addressed in Skypoint’s motion and

 which relate solely to himself.        (Id. pp. 3-4.)

       The motion is now ripe for review.           The Court will first

 address the arguments raised in the motion, and then proceed to

 the issue of sanctions.

                                        II.

    A. Subject Matter Jurisdiction

       Dreni first argues the defamation and tortious interference

 counterclaims should be dismissed for lack of subject matter

 jurisdiction.     (Doc. #168, p. 6.)    Dreni argues the Court does not

 have supplemental jurisdiction over either of these claims because



                                    - 4 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 5 of 17 PageID 1663



 (1) the federal SCA counterclaim should be dismissed for failure

 to state a cause of action, and (2) the defamation and tortious

 interference counterclaims do not arise from the same case of

 controversy as Skypoint’s federal Section 10(b) claim.                   (Id. p.

 8.)

       These same jurisdictional arguments were previously raised in

 Skypoint’s motion to dismiss.             (Doc. #136, pp. 5-9.)         The Court

 considered        the   arguments   but    ultimately   determined       it   had

 jurisdiction over the SCA counterclaim pursuant to 28 U.S.C. §

 1331,     and    supplemental    jurisdiction    over   the    defamation     and

 tortious        interference    counterclaims   pursuant      to   28   U.S.C.   §

 1367(a).        (Doc. #151, pp. 14-16.)       Specifically, the Court found

 all three counterclaims arose out of a common nucleus of operative

 fact, i.e., the circumstances surrounding the production of the

 film.      (Id. p. 16.)         The Court re-adopts this reasoning and

 conclusion. 2

    B. Failure to State a Cause of Action

       Dreni next argues each of the three counterclaims should be

 dismissed for failing to state a cause of action.              (Doc. #168, pp.

 9-22.)     Under Federal Rule of Civil Procedure 8(a)(2), a Complaint


       2While the Court’s previous analysis addressed allegations
 raised in the third-party plaintiffs’ original counterclaims, the
 allegations in the amended counterclaims are nearly identical.
 Compare Doc. #122, pp. 14-29 and Doc. #152, pp. 16-35.
 Accordingly, the Court finds its previous jurisdictional analysis
 and conclusion is still applicable.



                                       - 5 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 6 of 17 PageID 1664



 must contain a “short and plain statement of the claim showing

 that the pleader is entitled to relief.”                  Fed. R. Civ. P. 8(a)(2).

 This obligation “requires more than labels and conclusions, and a

 formulaic recitation of the elements of a cause of action will not

 do.”        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

 (citation omitted).           To survive dismissal, the factual allegations

 must be “plausible” and “must be enough to raise a right to relief

 above the speculative level.”               Id. at 555l; see also Edwards v.

 Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                          This requires

 “more       than    an   unadorned,        the-defendant-unlawfully-harmed-me

 accusation.”         Ashcroft       v.    Iqbal,    556    U.S.         662,   678    (2009)

 (citations omitted).

        In deciding a Rule 12(b)(6) motion to dismiss, the Court must

 accept all factual allegations in a complaint as true and take

 them in the light most favorable to plaintiff, Erickson v. Pardus,

 551 U.S. 89 (2007), but “[l]egal conclusions without adequate

 factual support are entitled to no assumption of truth,” Mamani v.

 Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

 “Threadbare        recitals    of   the    elements       of   a    cause      of    action,

 supported by mere conclusory statements, do not suffice.”                            Iqbal,

 556 U.S. at 678.         “Factual allegations that are merely consistent

 with    a    defendant’s       liability     fall    short         of    being      facially

 plausible.”        Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

 Cir. 2012) (citations omitted).              On the other hand, “[a] claim has



                                           - 6 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 7 of 17 PageID 1665



 facial plausibility when the plaintiff pleads factual content that

 allows    the    court      to    draw      the    reasonable     inference    that   the

 defendant is liable for the misconduct alleged.”                      Iqbal, 556 U.S.

 at 678.     Thus, the Court engages in a two-step approach: “When

 there are well-pleaded factual allegations, a court should assume

 their veracity and then determine whether they plausibly give rise

 to an entitlement to relief.”                 Id. at 679.

            (1)    Stored Communications Act Counterclaim

       In the SCA counterclaim, Zaroui and 3 Amigos allege Dreni, or

 someone acting on his behalf, accessed Zaroui’s email account

 without authorization.                (Doc. #152, p. 34.)          The allegations in

 this counterclaim are identical to those alleged in the original

 counterclaims. 3       Compare Doc. #122, pp. 28-29 and Doc. #152, pp.

 33-34.     In his motion, Dreni argues the counterclaim should be

 dismissed because (1) it fails to sufficiently allege Skypoint and

 Dreni     intentionally          accessed         Zaroui’s   email   account     without

 authorization,        and    (2)      it    is    refuted    by   Dreni’s   declaration

 attached to the motion.                    (Doc. #168, pp. 14-17.)            These same

 arguments,       as   well       as    Dreni’s       declaration,    were     previously

 submitted by Skypoint as part of its motion to dismiss.                            (Doc.

 #136, pp. 10-13, 20-21.)                The Court considered and rejected the


       3As previously noted, the original version of this
 counterclaim was alleged on behalf of all the third-party
 plaintiffs, while the amended version is alleged on behalf of only
 3 Amigos and Zaroui.



                                              - 7 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 8 of 17 PageID 1666



 arguments, finding (1) the SCA counterclaim sufficiently pled

 allegations of intentional access, and (2) the Court would not

 consider Dreni’s declaration at the motion to dismiss stage because

 the third-party plaintiffs disputed the declaration’s truthfulness

 and authenticity.      (Doc. #151, pp. 6-9.)      The Court re-adopts this

 analysis and conclusion.

            (2)    Tortious Interference with a Contract Counterclaim

       In the tortious interference counterclaim, 3 Amigos alleges

 Skypoint    and    Dreni   intentionally     interfered   with   a   contract

 between 3 Amigos and non-party Mental Media.          (Doc. #152, p. 35.)

 In Florida, the elements for a claim for tortious interference

 with a contract are (1) a contract that affords plaintiff legal

 rights, (2) defendant’s knowledge of the contract, (3) defendant’s

 intentional, unjustified procurement of a breach of the contract,

 and (4) damages to plaintiff resulting from the breach.               Davies

 v. Afilias Ltd., 293 F. Supp. 2d 1265, 1269 (M.D. Fla. 2003)

 (citations omitted).

       In his motion, Dreni first argues Zaroui, Crawford, and

 BlackburnSteele should be dismissed from this claim because they

 are not parties to the contract.        (Doc. #168, p. 19.)      Dreni next

 argues the counterclaim should also be dismissed as to 3 Amigos

 because the claim fails to allege a breach of contract and who

 committed the breach.        (Id.)    Finally, Dreni argues that to the

 extent a breach may be inferred by the Court, the claim is refuted



                                      - 8 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 9 of 17 PageID 1667



 by non-party William Kaufman’s attached declaration.               (Id. pp. 19-

 22, 35-37.)

        Regarding     the    first   argument,    the   tortious   interference

 counterclaim is alleged on behalf of 3 Amigos only (Doc. #152, p.

 35), and therefore Dreni’s argument relating to Zaroui, Crawford,

 and BlackburnSteele’s legal standing is irrelevant.               As to Dreni’s

 second argument, the counterclaim clearly alleges Mental Media

 breached the contract.         (Id.)    Finally, regarding Dreni’s argument

 that the claim is refuted by Kaufman’s declaration, Skypoint

 previously raised that argument in its motion to dismiss and the

 Court denied it. 4         (Doc. #136, pp. 15-17; Doc. #151, pp. 12-14.)

 The Court re-adopts its analysis and conclusion on that issue, and

 denies     Dreni’s   request     to    dismiss   the   tortious   interference

 counterclaim.

            (3)   Defamation Counterclaim

        In the defamation counterclaim, the third-party plaintiffs

 allege Skypoint and Dreni sent electronic messages to various non-

 parties containing false and defamatory content.              (Doc. #152, p.

 32.)



        4
        In fact, all of Dreni’s arguments relating to the tortious
 interference counterclaim were previously raised by Skypoint and
 addressed by this Court. (Doc. #136, pp. 14-17; Doc. #151, pp.
 10-14.) However, because the tortious interference counterclaim
 has since been amended, Dreni’s arguments have been rendered
 factually impossible, an issue that will be addressed further in
 the sanctions section.



                                        - 9 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 10 of 17 PageID 1668



        Defamation under Florida law has these five elements:
        (1) publication; (2) falsity; (3) the statement was made
        with knowledge or reckless disregard as to the falsity
        on a matter concerning a public official, or at least
        negligently on a matter concerning a private person; (4)
        actual damages; and (5) the statement must be
        defamatory.

  Turner v. Wells, 879 F.3d 1254, 1262 (11th Cir. 2018) (citing Jews

  For Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1106 (Fla. 2008)).               In

  his motion, Dreni argues this counterclaim should be dismissed

  because   it   (1)   fails   to   allege   the   elements   of   publication,

  falsity, and damages, and (2) fails to allege any required elements

  to pierce Skypoint’s corporate veil.             (Doc. #168, pp. 10, 11.)

  Unlike the arguments previously addressed, these issues were not

  raised in Skypoint’s prior motion.

        The Court disagrees with Dreni’s first assertion that the

  counterclaim fails to allege the elements of publication, falsity,

  and damages.     The defamation counterclaim contains the following

  allegations:

        67. On February 20, 2018, Dreni described Zaroui as a
        “con artist” and forwarded the message to non-parties.

        68. On March 1, 2018, Skypoint and Dreni sent text
        messages to Koloreto Cukalli in which they made false
        and defamatory statements regarding the Counterclaim
        Plaintiffs, describing them as deceitful and as being
        engaged in fraudulent and illegal behavior.

        69. On May 15, 2018Skypoint [sic] and Dreni sent text
        messages to Koloreto Cukalli in which they made false
        and defamatory statements regarding the Counterclaim
        Plaintiffs.




                                      - 10 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 11 of 17 PageID 1669



        70. Skypoint and Dreni sent similar text messages to
        another third party, Musha Pnishi, towards the end of
        2018.

        71. Upon information and belief, Skypoint and Dreni sent
        additional messages to additional non-parties containing
        similar false and defamatory content, describing the
        Counterclaim Plaintiffs as deceitful and as being
        engaged in fraudulent and illegal behavior, all to be
        proven during the course of this proceeding.

        72. The statements contained in these text messages and
        other electronic means constitute libel per se because
        they are false accusations of dishonesty, lack of
        integrity and untrustworthiness which directly impugns
        Counterclaim Plaintiffs’ professional and personal
        reputation.

        73. The statements contained in these text messages are
        false because the Counterclaim Plaintiffs never lied or
        were deceitful in their dealings with Skypoint and
        Dreni.

        74. At the time of making the statements, Skypoint and
        Dreni knew the statements were false or had serious
        doubts as to their truth.

        75. Skypoint and Dreni’s primary purpose in making the
        statement was to indulge ill will, hostility, and an
        intent to harm the Counterclaim Plaintiffs.

        76. As a direct and proximate result of the publication
        of these defamatory statements in the text messages,
        Counterclaim Plaintiffs have suffered economic losses
        and damage to reputation. As a result of these defamatory
        statements, Counterclaim Plaintiffs were embarrassed and
        humiliated   before   various   business   and   personal
        connections and were forced to explain away the false
        statements and clear their name. Counterclaim Plaintiffs
        also suffered disruptions in their personal lives and
        business ventures, both in connection with “The Brave”
        and in connection with other projects they were working
        on at that time.

  (Doc. #152, pp. 32-33.)       Viewing these allegations in the light

  most favorable to the third-party plaintiffs, the Court finds the



                                    - 11 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 12 of 17 PageID 1670



  defamation       counterclaim    sufficiently       alleges       the    publication,

  falsity, and damages elements.

        Dreni also argues that the defamation counterclaim should be

  dismissed because the third-party plaintiffs have failed to allege

  any of the necessary elements to pierce the corporate veil.                    (Doc.

  #168,   p.   11.)       Dreni   suggests     that    because       the    third-party

  plaintiffs have not sought to pierce the corporate veil, he cannot

  be personally liable.           (Id. p. 10.)        Prior to addressing this

  argument, however, the Court must first address an issue raised in

  Dreni’s Amended Reply.

        In   the     amended   counterclaims,      the    third-party        plaintiffs

  allege Skypoint is a Florida limited liability company and Dreni

  is its managing member.             (Doc. #152, p. 17.)            In his Amended

  Reply, Dreni claims he is “not now nor has he ever been the named

  or legal Managing Member” of Skypoint.                 (Doc. #173, p. 4.)           In

  support, Dreni cites to an attached exhibit, reportedly obtained

  from the Florida Department of State, Division of Corporations,

  which lists        “SKYPOINT    MANAGING   TRUST”      as   the    “Title    MGR”   of

  Skypoint.        (Id. pp. 4, 13.)

        However, “on a motion to dismiss this Court’s review is

  limited to the four corners of the complaint.”                     Wiand v. Mason,

  2012 WL 1190974, *2 (M.D. Fla. Mar. 1, 2012).                    While a court may

  consider     a    document   attached   to   a   motion     to     dismiss   without

  converting the motion into one for summary judgment under certain



                                        - 12 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 13 of 17 PageID 1671



  conditions, see Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir.

  2002), Dreni does not argue those conditions are applicable.

  Furthermore, Dreni did not attach the exhibit to his motion, but

  is instead raising this issue for the first time in his reply

  brief.       See Allah El v. Avesta Homes, 2012 WL 515912, *3 (M.D.

  Fla.       Feb.   16,   2012)   (“District   Courts,   including   this     one,

  ordinarily do not consider arguments raised for the first time on

  reply.” (citation omitted)).              Accordingly, the Court will not

  consider the exhibit or Dreni’s assertion at this time. 5

         Turning back to Dreni’s argument regarding the failure to

  allege any of the necessary elements to pierce the corporate veil,

  the Court finds this argument fails because the counterclaims

  allege Dreni engaged in tortious behavior towards the third-party

  plaintiffs.             Under   Florida   law,   “officers   or    agents    of

  corporations may be individually liable in tort if they commit or

  participate in a tort, even if their acts are within the course


         5
         As Dreni has failed to meet the requirements of Horsley to
  allow the Court to consider the exhibit as part of the motion to
  dismiss, the Court could only consider it as part of a motion for
  summary judgment.    See Christy v. Sheriff of Palm Beach Cty.,
  Fla., 288 Fed. App’x 658, 664 (11th Cir. 2008) (“[O]nce the court
  decides to accept matters outside the pleading, it must convert
  the motion to dismiss into one for summary judgment.” (citation
  omitted)).    However, even if the Court did so, the exhibit
  conflicts with other evidence in the record, such as the film
  financing   agreement   attached  to  Skypoint’s   Third  Amended
  Complaint. (Doc. #93-1, pp. 52-58.) That agreement was between
  3 Amigos and Skypoint, and signed by Dreni on behalf of Skypoint.
  (Id.) In the agreement, Dreni is listed as the “Managing Member”
  of Skypoint. (Id. p. 58.)



                                        - 13 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 14 of 17 PageID 1672



  and scope of their employment.”            White v. Wal-Mart Stores, Inc.,

  918 So. 2d 357, 358 (Fla. 1st DCA 2005) (citations omitted).                   The

  same rule applies to limited liability companies.                     Cannon v.

  Fournier, 57 So. 3d 875, 881 (Fla. 2d DCA 2011); see also Candyman

  Kitchens Inc. v. Sandcrafters LLC, 2018 WL 6434058, *1 (M.D. Fla.

  Dec. 7, 2018) (“Under Florida law, a member or manager of a limited

  liability company is personally liable for torts committed within

  the scope of the employment.”).            “Liability will attach ‘even if

  no   argument     is    advanced    that   the   corporate     form   should    be

  disregarded.’”         Bradenton Motorsports Park, Inc. v. Long, 2011 WL

  13244036, *1 (M.D. Fla. June 21, 2011) (quoting Fla. Speciality,

  Inc. v. H 2 Ology, Inc., 742 So. 2d 523, 528 (Fla. 1st DCA 1999)).

        Here, the third-party plaintiffs allege Dreni engaged in

  tortious acts, and viewing the allegations in the light most

  favorable to them, that the acts were on behalf of Skypoint and

  related to the film-production dispute.              Accordingly, the Court

  finds the claims against Dreni are based on tortious acts allegedly

  committed by him, and therefore the third-party plaintiffs were

  not required to allege facts to pierce the corporate veil.                     See

  Long, 2011 WL 13244036, *1 (rejecting argument that claims against

  corporate officer should be dismissed because the defendant had

  not pled sufficient facts to pierce the corporate veil when “a

  plain   reading    shows     that   Defendants’   claim   is    based   on   acts

  committed by [the officer]”).



                                       - 14 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 15 of 17 PageID 1673



        For the reasons discussed above, the Court denies Dreni’s

  motion to dismiss the three counterclaims.           The Court will now

  turn to the issue of sanctions.

                                     III.

        In ordering Dreni to file a reply, the Court directed him to

  address why sanctions should not be imposed pursuant to Rule 11 of

  the Federal Rules of Civil Procedure if the Court agreed with the

  third-party plaintiffs that the motion was frivolous because it

  contained arguments previously addressed by the Court.               (Doc.

  #171, p. 2.)    “The purpose of Rule 11 is to deter baseless filings

  in district court and thus streamline the administration and

  procedure of federal courts.”       Peer v. Lewis, 606 F.3d 1306, 1311

  (11th Cir. 2010) (citation omitted).          A district court has the

  discretion to award Rule 11 sanctions:

        (1) when a party files a pleading that has no reasonable
        factual basis; (2) when the party files a pleading that
        is based on a legal theory that has no reasonable chance
        of success and that cannot be advanced as a reasonable
        argument to change existing law; or (3) when the party
        files a pleading in bad faith for an improper purpose.

  Anderson v. Smithfield Foods, Inc., 353 F.3d 912, 915 (11th Cir.

  2003) (citation omitted).

        In his Amended Reply, Dreni acknowledges that his motion is

  “similar in text” and the “[t]he arguments may be identical” to

  Skypoint’s prior motion to dismiss.            (Doc. #173, pp. 3, 4.)

  However,   Dreni   argues   he   was   re-raising   these   arguments   for




                                    - 15 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 16 of 17 PageID 1674



  preservation purposes, and that “he was simply trying to raise

  issues that his counsel believed may apply to the Third-Party

  Complaint against him even though they were found not to apply” to

  Skypoint.     (Id. pp. 3, 9.)       Finally, Dreni suggests that if the

  Court is inclined to impose sanctions, an admonishment is more

  appropriate than monetary punishment.            (Id. p. 11.)

        Having considered the matter, the Court has determined it

  will not impose formal sanctions on Dreni or his attorney.                      The

  Court is persuaded that the motion’s repetition of arguments

  previously raised by Skypoint, and addressed and ruled upon by the

  Court, was for the legitimate purpose of preserving issues for

  appeal.      The    Court   observes   that   greater    care    needed    to   be

  exercised to ensure that certain of the arguments were factually

  supported.         The   Court   trusts   that    such   an     observation     is

  sufficient.

        Accordingly, it is now

        ORDERED:

         Third-party defendant Denis Dreni’s Dispositive Joinder of

  Motion to Dismiss Counterclaims and Motion to Dismiss Third Party

  Complaint (Doc. #168) is DENIED.

        DONE AND ORDERED at Fort Myers, Florida, this                 11th        day

  of May, 2020.




                                      - 16 -
Case 2:18-cv-00356-JES-MRM Document 180 Filed 05/11/20 Page 17 of 17 PageID 1675




  Copies:
  Parties of record




                                    - 17 -
